Citation Nr: 0915289	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a stomach condition manifested by diarrhea and constipation.

2  Entitlement to service connection for gastrointestinal 
esophageal reflux disease (GERD), to include as secondary to 
a stomach condition manifested by diarrhea and constipation.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from May 1986 to August 1986, and from November 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied an 
increased evaluation for a stomach disorder and denied 
service connection for GERD.  

The Board notes that although the Veteran had requested a 
hearing before a decision review officer (DRO) at the RO, he 
withdrew that request in December 2007 correspondence. He has 
further indicated, on a January 2008 VA Form 9, Appeal to 
Board of Veterans' Appeals, that he does not desire a hearing 
before a Veterans Law Judge.

The issue of service connection for GERD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A stomach condition is manifested by alternating periods of 
diarrhea and constipation, with very frequent episodes of 
abdominal distress.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a stomach 
condition manifested by diarrhea and constipation are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.114, Diagnostic Code 7319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting the Veteran's claim for increase and is 
awarding the highest schedular rating possible for his 
service-connected gastrointestinal disorder.  This award 
constitutes a grant in full of the benefit sought on appeal 
as to that issue.  As such, even assuming that some error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was clearly harmless given this 
most favorable outcome.  Accordingly, further discussion of 
the VCAA as it applies to this issue would serve no useful 
purpose.  

Evaluation of a Lower Gastrointestinal Disorder

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran was granted service connection for a stomach 
condition manifested by diarrhea and constipation in a 
September 2000 rating decision.  A 10 percent evaluation was 
assigned at that time under Diagnostic Code 7319, by analogy 
to irritable colon syndrome.  

Code 7319 provides that moderate irritable colon syndrome, 
with frequent episodes of bowel disturbance with abdominal 
distress, is rated 10 percent disabling.  Severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
is rated 30 percent disabling.  38 C.F.R. § 4.114. 

April 2005 VA treatment records reveal that the Veteran 
complained of increasing severity and frequency of complaints 
related to his stomach disorder, including abdominal 
discomfort and pain, flatulence, and alternating constipation 
and diarrhea.

A May 2005 VA examination was conducted.  The examiner 
reviewed the claims file in connection with the examination.  
The Veteran reported that episodes of diarrhea and 
constipation had become more frequent and severe.  He took 
over the counter remedies for his bowel problems.  Per week, 
he reported two episodes of diarrhea and two of constipation.  
Further, he experienced near daily colic and distension.  
This is accompanied by increased in belching and flatulence.  
Bowel movements sometimes relieve his symptoms, but not 
always.  Stool is foul smelling and the Veteran must at time 
strain to evacuate.  He reported urgency and a history of 
incomplete emptying.  Although the Veteran stated that he had 
not missed work as a fire fighter, he was often uncomfortable 
at work.  Physical examination showed tenderness to the right 
of the umbilicus.  Upper and lower gastrointestinal series 
were reportedly normal.

In a November 2005 treatment summary, Dr. EK noted complaints 
of loose bowel movements, constipation, and straining with 
occasional bleeding from fissure.  

VA treatment records dated in February 2006 reveal that the 
Veteran sought medication for severe diarrhea.  The abdomen 
was soft, with diffuse tenderness on deep palpation.

Private treatment records from Dr. RFT for the period of 
September 2001 to March 2006 show continued complaints of 
bowel problems.  A September 2005 colonoscopy scheduled in 
response to changes in his bowel habits was normal.  Dr. RFT 
summarized the Veteran's complaints in March 2006 as 
"irregular bowel movements."  Records do not indicate 
ongoing treatment for stomach complaints, though the doctor 
did refer the Veteran to several specialists for 
gastrointestinal problems.

In May 2006 statements, two of the Veteran's supervisors at 
work commented on their observations.  Mr. RPM noted that the 
Veteran had severe abdominal pain and discomfort, and 
diarrhea.  He stated that the Veteran had started to use 
excessive sick leave because of these and other problems.  
Mr. MAZ indicated that the Veteran made "very frequent and 
often time consuming visits to the bathroom."  The Veteran 
complained of abdominal pain and discomfort.

The Veteran also submitted a May 2006 statement, in which he 
reported that due to increased frequency and severity of 
diarrhea and constipation, he requires frequent trips to the 
bathroom.  He reported abdominal distress with sudden onset 
and bloating, and a sense or urge for frequent bowel 
movements.  This was affecting his occupational and social 
functioning.

A VA examination was conducted in January 2007.  At that 
time, the Veteran reported diarrhea and constipation with 
abdominal pain.  Flatulence was also noted.  Physical 
examination was normal.  

In a November 2007 statement, Dr. SAL, following examination 
of the Veteran and reviewing his file, indicated that the 
Veteran had daily abdominal discomfort with spasms, diarrhea, 
and constipation.  He had not responded well to treatment.

Dr. CD reported in a January 2008 statement that the Veteran 
had complained of intermittent abdominal bloating with 
alternating constipation and diarrhea.  Symptoms had been 
persistent for the past several years.  While medication had 
been helpful in controlling GERD symptoms, his lower 
gastrointestinal problems had not abated.  

The Board finds that the evidence of record warrants 
assignment of an increased, 30 percent evaluation for stomach 
condition manifested by constipation and diarrhea.  The 
Veteran has consistently reported very frequent abdominal 
pain and discomfort. Medical records, lay statements, and the 
Veteran's reports indicate that he has daily problems to one 
degree or another.  His supervisors also state that his bowel 
problems are now interfering with his duties.  Although 
constant abdominal distress is not clearly shown, the 
demonstrated frequency of episodes is greater than that under 
the criteria for a 10 percent evaluation.  As the disability 
picture presented more closely approximates the criteria for 
a 30 percent evaluation, the higher rating must be assigned.  
38 C.F.R. §§ 4.3, 4.7. 

No higher schedular evaluation is available under Diagnostic 
Code 7319.  The Board finds that the symptomatology of the 
Veteran's stomach disorder with diarrhea and constipation is 
not appropriately evaluated under any other current 
Diagnostic Code.  The Board has considered possible 
assignment of an extraschedular evaluation.

The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Here, as the reported symptoms are directly addressed by the 
criteria of Diagnostic Code 7319, the Schedule is considered 
adequate and extraschedular evaluation is not appropriate.


ORDER

An increased, 30 percent evaluation for a stomach condition 
manifested by diarrhea and constipation is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.


REMAND

The Veteran has alleged that his currently diagnosed GERD is 
either secondary to his service-connected stomach condition 
(manifested by diarrhea and constipation), or it represents 
an advancement of the service connected gastrointestinal 
disability.

Under the VCAA, VA has a duty to assist a Veteran in 
substantiating his claim, to include providing a VA 
examination when needed.  In determining whether a VA medical 
examination should be provided or whether a medical opinion 
should be obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

While here no doctor has clearly related the upper and lower 
tract gastrointestinal conditions, both VA and private 
providers have indicated that such a relationship is 
possible.  Moreover, VA regulations provide that in the case 
of gastrointestinal disabilities, there is a great deal of 
overlap and interrelation between diagnoses.  38 C.F.R. 
§ 4.113.  A remand is required to obtain a medical opinion 
regarding the etiology of the currently diagnosed GERD and 
its relationship to the undiagnosed illness manifested as 
diarrhea and constipation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with the goal of identifying 
the likely etiology of his reported GERD.  
The claims file must be available for 
review in conjunction with the 
examination.  Ask the examiner to opine as 
to whether it is at least as likely as not 
currently diagnosed GERD is etiologically 
related to any aspect of the Veteran's 
period of service, to include his service-
connected stomach disorder with 
constipation and diarrhea.  In so doing, 
the examiner should comment on the 
Veteran's assertion that the GERD symptoms 
represent a new symptom/advancement of the 
already service connected disability.  If 
GERD is unrelated to service or any 
service connected disability, the examiner 
should so state.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


